DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 12/23/2021 has been received and considered.
Claims 1-3 and 5-7 are pending.

Allowable Subject Matter
2.	Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 12/23/2021. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claim. 
The prior art Dilley (US 2012/0124372) of record discloses a method for protecting websites and website users by obscuring URLs. The end-user browser can use the obscured URL to obtain content from the content server, where the URL is only valid for a limited time. The prior art Sullivan (US 2016/0182517) of record discloses a method for protecting web pages by returning an obfuscated set of form attribute values. 
US 20100228989 A1 – Access control using identifiers in links.
US 20120090026 A1 – Cross-site scripting prevention in dynamic content.
However, the prior art fails to anticipate or render the following limitations: “wherein when the content type of the HTTP response is an image, the processing circuitry is further configured to embed an arbitrary character string in a comment of the image” and “the performing obfuscation includes as recited in claims 1, 5 and 7).

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437